05/24/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  April 13, 2021 Session

  NASHVILLE TENNESSEE VENTURES, INC. v. NORMA ELIZABETH
                        MCGILL

                  Appeal from the Circuit Court for Davidson County
                   No. 20C613         Thomas W. Brothers, Judge
                      ___________________________________

                            No. M2020-01111-COA-R3-CV
                        ___________________________________

Appellant, a Tennessee corporation in the timeshare exit business, brought suit against
Appellee, a former employee, for breach of contract, breach of the duty of loyalty, and civil
conspiracy. Appellant alleged that during Appellee’s employment, she conspired with a
competing company to steal business from Appellant. Appellee filed a Tennessee Rule of
Civil Procedure 12.02(6) motion to dismiss, and the trial court dismissed the complaint in
full with prejudice because the alleged employment contract, attached as an exhibit to the
plaintiff’s complaint, did not name the plaintiff as a party to the contract. We affirm the
trial court’s dismissal of the breach of contract claim but reverse the dismissal of the breach
of the duty of loyalty claim and the civil conspiracy claim.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                 Affirmed in Part, Reversed in Part, and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN STAFFORD,
P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Christopher J. Barrett and Mark A. Baugh, Nashville, Tennessee, for the appellant,
Nashville Tennessee Ventures, Inc.

Chad M. Jackson, Nashville, Tennessee, for the appellee, Norma Elizabeth McGill.


                                         OPINION

                                       I. Background

      Appellant Nashville Tennessee Ventures, Inc. d/b/a Help 4 Timeshare Owners
(“Ventures”) is a Tennessee corporation that provides services in the timeshare exit
business. Ventures’ business model includes two services: (1) a sales room in which team
members sell Ventures’ services to prospective clients; and (2) a fulfillment department in
which “Case Managers” work directly with clients who are seeking relief from unwanted
timeshares. Case Managers in the fulfillment department are supervised by the Executive
Branch Director, a position that the complaint alleges was held by Appellee Norma
Elizabeth McGill under contract.

        On March 11, 2020, Ventures filed suit against Ms. McGill in the Davidson County
Circuit Court (“trial court”), alleging breach of contract, breach of the duty of loyalty, and
civil conspiracy. The crux of Ventures’ lawsuit concerned Ms. McGill’s alleged dealings
with a Texas company, Lonestar Transfer, LLC (“Lonestar”). Lonestar, a competitor of
Ventures, also provides services in the timeshare exit business. However, unlike Ventures,
Lonestar did not have a fulfillment department and engaged Ventures to perform
fulfillment services for its clients. Ventures alleged that Ms. McGill conspired with
Lonestar’s owners, Karen and Richard Holloway, to “decimate” Ventures’ fulfillment
department. According to the complaint, Ms. McGill identified employees of Ventures’
fulfillment department, notified these individuals that they were being “laid off” by
Ventures, and then recommended that Lonestar hire them. Although Ms. McGill’s last day
of employment with Ventures was December 13, 2018, the complaint alleged that she
began working for Lonestar on December 3, 2018, in contravention of her contractual
obligations.

       In its complaint, Ventures’ alleged three causes of action against Ms. McGill. First,
Ventures claims that Ms. McGill breached her employment contract. Ventures attached to
its complaint a document titled “Offer of Employment and Independent Contractor
Contract” (the “Agreement”). The complaint states that, “On May 15, 2015, [Appellee]
McGill signed [the Agreement],” and “[Appellee] McGill was thereafter employed by
[Ventures].” As discussed in further detail below, the Agreement is made by and between
“Beth McGill” and an entity identified as “Helping Timeshare Owners, LLC.” There is no
indication in the record as to whether, or how, “Helping Timeshare Owners, LLC” and
Ventures are related.

       In addition to the breach of contract claim, Ventures also asserted that Ms. McGill
breached the duty of loyalty she owed to Ventures as its Executive Branch Director.
Specifically, Ventures averred that

       [b]y informing Mr. and Mrs. Holloway that if they stopped sending money
       and new files to Plaintiff, Plaintiff would likely go out of business, Defendant
       McGill failed to act in the best interests of Plaintiff. Indeed, this statement
       directly caused Plaintiff to lose a key business partner and thereby suffer
       significant financial losses. Defendant McGill thereby engaged in conduct
       that was adverse to Plaintiff’s interests and breached the duty of loyalty she
       owed to Plaintiff. Defendant McGill also proceeded to terminate Plaintiff’s

                                            -2-
       employees without authority and facilitated their employment with Lonestar
       to compete with Plaintiff and its business pursuits.

       In its final claim for relief, Ventures alleged that Ms. McGill engaged in a civil
conspiracy with the Holloways in that “McGill and Mr. and Mrs. Holloway were all aware
of each other’s individual intentions to decimate [Appellant’s] fulfillment department and
set up a competing business with employees of [Appellant] and were also aware of []
McGill’s intent to accomplish this purpose by breaching her duty of loyalty to [Appellant].”

        On April 23, 2020, Ms. McGill filed a Tennessee Rule of Civil Procedure 12.02(6)
motion to dismiss the complaint for failure to state a claim on which relief could be granted.
As grounds, Ms. McGill noted the discrepancy in the Agreement, i.e., that the Agreement
was made in the name of “Helping Timeshare Owners, LLC” (without indication of how
or whether the entity was related to Ventures). Ms. McGill further asserted that Ventures
failed to establish that she was its employee so as to give rise to a duty of loyalty. Because
each of Ventures’ causes of action rested on the existence of a valid and enforceable
contract and the existence of an employee/employer relationship between Ventures and
Ms. McGill, Ms. McGill asserted that the complaint failed to state any claim for relief.

        Following a hearing, on May 8, 2020, the trial court granted Ms. McGill’s motion
by order of June 5, 2020, wherein it dismissed Ventures’ complaint in full with prejudice.
In its order, the trial court disposed of Ventures’ breach of contract claim by noting that
there were no allegations showing any relationship between Ventures and the entity
identified in the Agreement, i.e., “Helping Timeshare Owners, LLC.” As to Ventures’
claim for breach of the duty of loyalty, the trial court held that Ventures “has not alleged a
stand-alone breach of the duty of loyalty claim.” Finally, as to Ventures’ civil conspiracy
claim, the trial court held that Ventures failed to alleged an underlying act because its
claims for breach of contract and breach of the duty of loyalty failed.

        On June 5, 2020, Ventures filed a motion to alter or amend the judgment, asking the
trial court to allow the breach of the duty of loyalty and civil conspiracy claims to go
forward as independent from the breach of contract claim. On June 12, 2020, Ms. McGill
filed a motion in opposition to the motion to alter or amend. Following a hearing, the trial
court denied the motion to alter or amend by order of August 11, 2020. Ventures appeals.

                                         II. Issues

       Ventures raises two issues for review, which we restate as follows:

   1. Whether the trial court erred in granting Ms. McGill’s Rule 12.02(6) motion,
      dismissing all of Ventures’ causes of action.
   2. Whether the trial court erred in denying Ventures’ motion to alter or amend
      judgment.

                                            -3-
                                  III. Standard of Review

        A Tennessee Rule of Civil Procedure 12.02(6) motion to dismiss tests “the legal
sufficiency of the complaint, not the strength of the plaintiff’s proof or evidence.” Story v.
Bunstine, 538 S.W.3d 455, 463 (Tenn. 2017) (citation and quotation marks omitted).
Therefore, the resolution of a Rule 12.02(6) motion is determined by an examination of the
pleadings alone. West v. Schofield, 468 S.W.3d 482, 489 (Tenn. 2015). A defendant who
files a motion to dismiss admits the truth of all of the relevant and material allegations
contained in the complaint, but asserts that those allegations do not establish a cause of
action as a matter of law. Story, 538 S.W.3d at 463. A trial court should grant a motion to
dismiss only when “it appears that the plaintiff can prove no set of facts in support of the
claim that would entitle the plaintiff to relief.” Phillips v. Montgomery County, 442
S.W.3d 233, 237 (Tenn. 2014) (citation and quotation marks omitted).

        In reviewing the trial court’s disposition of a Rule 12.02(6) motion to dismiss, an
appellate court must “construe the complaint liberally, presuming all factual allegations to
be true and giving the plaintiff the benefit of all reasonable inferences.” Trau-Med of Am.,
Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696 (Tenn. 2002). Our review of the trial court’s
legal conclusions regarding the adequacy of the complaint is de novo with no presumption
that the trial court’s decision was correct. Id. at 696-97. With the foregoing in mind, we
turn to review the trial court’s dismissal of each of the causes of action alleged in Ventures’
complaint.
                                         IV. Analysis

                                    A. Breach of Contract

       To establish a claim for breach of contract, a plaintiff must plead facts that, if true,
would support each of these elements: “(1) the existence of an enforceable contract, (2)
nonperformance amounting to a breach of the contract, and (3) damages caused by the
breach of the contract.” ARC Lifemed, Inc. v. AMC-Tenn., Inc., 183 S.W.3d 1, 26 (Tenn.
Ct. App. 2005) (quoting Custom Built Homes v. G.S. Hinsen Co., Inc., No. 01A01-9511-
CV-00513, 1998 WL 960287, at *3 (Tenn. Ct. App. Feb. 2, 1998)).

       Concerning the first prima facie element, i.e., the existence of an enforceable
contract, in its complaint, Ventures avers that, “The Agreement constitutes a binding and
enforceable contract between [Ventures] and [Appellee] McGill.” The problem, as noted
above, is that there is no agreement between Ventures and Ms. McGill because the
Agreement was entered by “Helping Timeshare Owners, LLC,” not Ventures.
Furthermore, there is nothing in the record to indicate any relationship between “Helping
Timeshare Owners, LLC” and Ventures. Moreover, the Agreement does not contain the
signature of any agent of Ventures. Nonetheless, in its brief, Ventures argues that the trial
court erred in dismissing its breach of contract claim because

                                             -4-
        [a]s [Ventures] argued on page three of its Response to [Ms. McGill’s]
        Motion to Dismiss, even despite the Contract listing “Helping Timeshare
        Owners, LLC” as a party to the Contract rather than [Ventures], “[t]here are
        several different legal arguments available to [Ventures] to demonstrate that
        [Ms. McGill] remained bound by the Agreement throughout her employment
        with [Ventures].” In support of this argument, [Ventures] cited to this Court’s
        opinion in Dominion Enterprises v. Dataium, LLC, No. M2012-02385-
        COA-R3[-]CV, 2013 WL 6858266 (Tenn. Ct. App. Dec. 27, 2013) (no
        appeal taken) as an example of a case in which a court permitted enforcement
        of an agreement by an entity that was not actually named in the agreement.[1]

       In addition to its misplaced reliance on Dominion, Ventures makes only one
additional argument in its brief concerning the enforceability of the Agreement—
reformation of the contract. Ventures notes that the Agreement contains a choice of law
provision stating that Florida law governs any disputes,2 and “both Tennessee and Florida
law permit reformation of a contract where, due to a mutual mistake, the contract does not
accurately express the true intention or agreement of the parties.”

       A mutual mistake is “a mistake of all the parties [of a contract] laboring under the
same misconception.” Trent v. Mountain Commerce Bank, 606 S.W.3d 258, 263 (Tenn.
2020) (citation and quotation marks omitted). A court may reform a contract when, due to
a mutual mistake, the instrument does not accurately express the parties’ agreement. Id.
However, Ventures cites no authority in support of its proposition that the misidentification
of a party constitutes a “mutual mistake” for which reformation of a contract is an
appropriate remedy. It is simply implausible that Ventures was laboring under a

        1
          Although Ventures cites Dominion, we note that, in its response to Ms. McGill’s motion to
dismiss, Ventures did not develop any argument around the Dominion case. In fact, this paragraph
constitutes the whole of Ventures’ “argument” in its appellate brief. As we have stated, “It is not the
function of this Court to . . . research and construct the party’s argument.” Chiozza v. Chiozza, 315 S.W.3d
482, 489 (Tenn. Ct. App. 2009) (citing Bean v. Bean, 40 S.W.3d 52, 56 (Tenn. Ct. App. 2000)). To the
extent that Ventures’ statement that “Dominion . . . [is] an example . . . in which a court permitted
enforcement of an agreement by an entity that was not actually named in the agreement” might be viewed
as an argument, we note that that Dominion is readily distinguishable from the case at bar. In Dominion,
the contract at issue was between former employees and a subsidiary of the plaintiff company. 2013 WL
6858266, at *1. As noted above, from the record there is no indication that Ventures and Helping Timeshare
Owners, LLC were related, much less that there is a parent-subsidiary connection between the entities.
        2
            The provision states:

        Governing Law. This Agreement shall be governed and interpreted in accordance with the
        laws of the State of Florida; as such laws are applied to agreements between residents of
        Florida to be performed entirely within the State of Florida.



                                                   -5-
misconception as to its own identity. Furthermore, when Ms. McGill filed her motion to
dismiss the complaint, Ventures was on notice of the discrepancy between the name of the
party to the Agreement and the party to the lawsuit, yet Ventures failed to move to amend
its complaint to either explain the discrepancy, or to establish a relationship between
“Helping Timeshare Owners, LLC” and Ventures.3 In short, neither the Agreement nor
Ventures’ complaint demonstrates the existence of an enforceable contract between
Ventures and Ms. McGill. Because the purported contract itself negates an essential
element of Ventures’ claim, i.e., the existence of an enforceable contract between the
parties, the trial court did not err in dismissing Ventures’ breach of contract claim.
See Humphries v. W. End Terrace, Inc., No. 01-A-019102CH00047, 1991 WL 244468,
at *2 (Tenn. Ct. App. Nov. 22, 1991) (finding that the trial court properly dismissed a fraud
claim when exhibits to the plaintiff’s complaint negated actionable fraud as a matter of
law).

                                B. Breach of the Duty of Loyalty

       Ventures argues that the trial court erred in dismissing its breach of loyalty claim
because it adequately pled that Ms. McGill was Ventures’ employee, and that she owed
Ventures a duty of loyalty, an obligation that is distinct from any contractual obligation
between the parties. Ms. McGill counters that the duty of loyalty claim necessarily fails
because it is based on the breach of contract claim and that, in its complaint, Ventures “does
not otherwise allege an employment or independent contractor relationship” between the
parties.

        In Tennessee, “employees owe a fiduciary duty of loyalty to their employers.”
Comm’rs of Powell-Clinch Util. Dist. v. Util. Mgmt. Review Bd., 427 S.W.3d 375, 389
(Tenn. Ct. App. 2013). Both at-will and contract employees owe this duty, Ram Tool &
Supply Co., Inc. v. HD Supply Constr. Supply Ltd., No. M2013-02264-COA-R3-CV,
2016 WL 4008718, at *5 (Tenn. Ct. App. July 21, 2016), and thus, Ventures’ failure to
allege facts that would show a viable employment agreement existed (so as to support its
breach of contract claim) does not automatically prevent it from asserting this distinct cause
of action. The duty of loyalty requires the employee to “act solely for the benefit of the
employer in matters within the scope of his employment [and to refrain from] engag[ing]
in conduct that is adverse to the employer’s interests.” Knott’s Wholesale Foods, Inc. v.
Azbell, No. 01A-01-9510-CH-00459, 1996 WL 697943, at *3 (Tenn. Ct. App. Dec. 6,
1996). “An employee who solicits his or her coworkers to leave their jobs to work for a
competitor while the soliciting employee is still being paid by the employer is in violation
of his or her fiduciary duty and duty of loyalty.” Ram Tool, 2016 WL 4008718, at *5.

        3
          Notably, after filing its initial Complaint under the name “Tennessee Ventures, Inc. d/b/a Help 4
Timeshare Owners,” Ventures filed an Order of Substitution, entered on March 25, 2020, to correct its name
to “Nashville Tennessee Ventures, Inc. d/b/a Help 4 Timeshare Owners,” but without any reference to, or
explanation concerning “Helping Timeshare Owners, LLC,” the entity listed on the Agreement.

                                                  -6-
        To make out a claim for breach of a fiduciary duty, a plaintiff must plead facts that,
if true, would establish each of these elements: “(1) a fiduciary relationship, (2) breach of
the resulting fiduciary duty, and (3) injury to the plaintiff or benefit to the defendant as a
result of that breach.” Ann Taylor Realtors, Inc. v. John N. Sporup, et al., No. W2010-
00188-COA-R3-CV, 2010 WL 4939967 at *3 (Tenn. Ct. App. Dec. 3, 2010). Therefore,
if Ventures alleged facts in its complaint that would establish that Ms. McGill was
Ventures’ employee, then the pleading requirement for the first element is satisfied. In its
complaint, Ventures alleged, in part, that:

              10. [Ms.] McGill was thereafter employed by [Appellant] and worked
        at [Appellant’s] 503A Ligon Drive, Nashville, Tennessee, 37204 location.

              11. [Ms.] McGill was promoted during the course of her employment
        with [Appellant] and in the fall of 2018, worked for [Appellant] as the
        Executive Branch Director.

              12. In this role, [Ms.] McGill supervised the Case Managers in the
        performance of their duties in [Appellant’s] fulfillment department.

               13. [Ms.] McGill also had the responsibility of hiring new Case
        Managers.
                                       ...
               49. As the Executive Branch Director, [Ms.] McGill owed a duty of
        loyalty to [Appellant].

       Thus, contrary to Ms. McGill’s argument that “Ventures’ Complaint does not
[except through the purported contract] allege an employment or independent contractor
relationship between Ms. McGill and Tennessee Ventures,” paragraph 10 of the complaint
specifically alleges an employment relationship.4

        4
            Ms. McGill assigns special significance to Ventures’ use of the word thereafter in the complaint:

        Further, after attaching the purported Contract to its Complaint, alleging that Ms. McGill
        signed the purported Contract, and citing language of the purported Contract [in paragraph
        9, reproduced supra], Tennessee Ventures alleged in the next paragraph [paragraph 10,
        reproduced supra] that Ms. McGill was “thereafter”—a clear modifier in reference to the
        preceding paragraphs—employed by Plaintiff. Thus, Numerical paragraph 10 asserts that
        the basis for Ms. McGill’s alleged employment with Tennessee Ventures was founded in
        the purported “Helping Timeshare Owners, LLC” Contract.
                                                    ...
        Ventures’ use of the modifier “thereafter” demonstrates further reliance by Tennessee
        Ventures on the purported Contract that does not even mention Tennessee Ventures.

(Emphasis in original.) Contrary to Ms. McGill’s assertion, thereafter does not indicate a causal
relationship, but rather a temporal one. Thereafter merely means “afterward” or “later.” Thereafter, Black’s

                                                     -7-
        Ms. McGill points to paragraph 48 of the complaint (which states, “[Appellant]
realleges and incorporates by reference the allegations contained in paragraphs 1–47”) and
argues that “because Tennessee Ventures realleged and incorporated those paragraphs into
its claims for . . . breach of the duty of loyalty[] and . . . civil conspiracy, it necessarily
made the basis of those claims reliant on the ‘Helping Timeshare Owners, LLC’
Contract[,]” which is “fatal to each alleged cause of action.” Ms. McGill cites no authority
for this argument, and our research has yielded none. To the contrary, the Rules of Civil
Procedure permit a party to state as many claims as he has, “regardless of consistency.”
Tenn. R. Civ. P. 8.05. Regardless of whether Ms. McGill and Ventures entered into an
enforceable contract, Ventures directly alleged that Ms. McGill was its employee, thus
satisfying the pleading requirement for the first element of its breach of a fiduciary duty
claim.

        Further, Ventures satisfies the requirement to plead facts that would support the
remaining elements of the cause of action by asserting specific actions by Ms. McGill that,
if true, show that she breached the fiduciary duty of loyalty she owed to Ventures as her
employer and that the breach caused damages to Ventures. It its complaint, Venture
alleges, inter alia:

              37. [Ms.] McGill resigned from her employment with [Appellant] and
       her last day of work with [Appellant] was on December 13, 2018.

              38. However, [Ms.] McGill began working as an employee of
       Lonestar on December 3, 2018.
                                            ...
              51. By informing Mr. and Mrs. Holloway that if they stopped sending
       money and new files to [Appellant], [Appellant] would likely go out of
       business, [Ms.] McGill failed to act in the best interests of [Appellant].
       Indeed, this statement directly caused [Appellant] to lose a key business
       partner and thereby suffer significant financial losses. [Ms.] McGill thereby
       engaged in conduct that was adverse to [Appellant’s] interests and breached
       the duty of loyalty she owed to [Appellant]. [Ms.] McGill also proceeded to
       terminate [Appellant’s] employees without authority and facilitated their
       employment with Lonestar to compete with [Appellant] and its business
       pursuits.
                                            ***

              53. [Appellant] has been damaged by losing Lonestar’s business and
       suffering reputational harm among other damages.


Law Dictionary (11th ed. 2019). Thus, paragraph 10 does not demand that the purported contract govern
the employment relationship; it merely states that there was an employment relationship between Ventures
and Ms. McGill afterward.

                                                 -8-
 Presuming all factual allegations in the complaint to be true and giving Ventures the
benefit of all reasonable inferences as required when reviewing a Rule 12.02(06) dismissal,
we conclude that Ventures has pled sufficient facts to show that Ms. McGill breached a
duty of loyalty by failing to act solely for the benefit of her employer and by engaging in
conduct adverse to her employer’s interests. By alleging that she began working for
Lonestar before the end of her employment by Ventures and therefore impermissibly
competed against her employer during the employment relationship, Ram Tool & Supply,
2016 WL 4008718, at *5, Ventures did state a claim against Ms. McGill for breach of
loyalty. Accordingly, we reverse the trial court’s dismissal of the claim for breach of duty
of loyalty.

                                   C. Civil Conspiracy

       To survive a Rule 12.02(6) motion to dismiss a civil conspiracy claim, a plaintiff
must allege facts in his complaint to support these elements: “(1) a common design between
two or more persons, (2) to accomplish by concerted action an unlawful purpose, or a
lawful purpose by unlawful means, (3) an overt act in furtherance of the conspiracy, and
(4) resulting injury.” Kincaid v. SouthTrust Bank, 221 S.W.3d 32, 38 (Tenn. Ct. App.
2006). Pertinent to these elements, Ventures stated in its complaint:

             55. [Ms.] McGill intended to decimate [Appellant’s] fulfillment
       department by breaching the duty of loyalty she owed to [Appellant].

              56. To that end, [Ms.] McGill informed Mr. and Mrs. Holloway that
       if they stopped sending money and new files to [Appellant], [Appellant]
       would likely go out of business. [Ms.] McGill carried out a plan to set up a
       business to compete with [Appellant] using [Appellant’s] own employees.

               57. Mr. and Mrs. Holloway also intended to decimate [Appellant’s]
       fulfillment department.

              58. [Ms.] McGill and Mr. and Mrs. Holloway were all aware of each
       other’s individual intentions to decimate [Appellant’s] fulfillment
       department and set up a competing business with employees of [Appellant]
       and were also aware of [Ms.] McGill’s intent to accomplish this purpose by
       breaching her duty of loyalty to [Appellant].

These assertions and those previously quoted in this opinion allege a common design
between Ms. McGill and the Holloways to damage Ventures’ business; unlawful means to
accomplish the design, i.e., breach of the duty of loyalty; acts in furtherance of the
conspiracy, e.g., informing selected Ventures employees that they were laid off in order
for Lonestar to hire them; and injury to Ventures, including lost business and damage to its

                                           -9-
reputation. Therefore, we conclude that Ventures alleged sufficient facts in its complaint
to state a claim for civil conspiracy. Ms. McGill argues that dismissal was proper because
Ventures’ underlying claims were dismissed.5 However, because we reverse the dismissal
of the breach of the duty of loyalty claim, we also reverse the trial court’s grant of Ms.
McGill’s motion to dismiss with respect to Ventures’ civil conspiracy claim against her.

                     V. Denial of Ventures’ Motion to Alter or Amend

        Ventures argues that the trial court abused its discretion in denying its motion to
alter or amend the judgment, which asked that the court “alter its Order . . . to allow
[Appellant’s] breach of the duty of loyalty and civil conspiracy claims to proceed against
[Ms. McGill].” Because the breach of the duty of loyalty claim does not depend on the
existence of an employment contract, it is a stand-alone claim, and, thus, may proceed even
in light of our affirmation of the dismissal of the breach of contract claim. Therefore, our
resolution of the issues in this case pretermits our need to address the court’s ruling on the
motion to alter or amend.

                                          VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s dismissal of Appellant’s claim
for breach of contract. We reverse the trial court’s dismissal of Appellant’s claims for
breach of the duty of loyalty and civil conspiracy, and remand the case for such further
proceedings as may be necessary and are consistent with the opinion. Costs of the appeal
are assessed one-half to the Appellant, Nashville Tennessee Ventures, Inc. d/b/a Help 4
Timeshare Owners, and one-half to the Appellee, Norma Elizabeth McGill, for all of which
execution may issue if necessary.




                                                              s/ Kenny Armstrong
                                                         KENNY ARMSTRONG, JUDGE




        5
         “[T]here is no liability under a theory of civil conspiracy unless there is underlying wrongful
conduct.” Levy v. Franks, 159 S.W.3d 66, 82 (Tenn. Ct. App. 2004).

                                                - 10 -